DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 4/8/2022 have been considered by the examiner. 
Response to Arguments
3.	Amendments filed 4/8/2022 have been considered and are entered.  
Reasons for Allowance
4.	Claims 1-4 and 6-7-are allowed.  
5.	The following is an examiner’s statement of reasons for allowance:  
6.	The closest prior art of record is Morin et al. (PG Pub U.S 2016/0183752). 
7.	Morin teaches a cleaning device comprising: a vacuum cleaner including a dust collecting container; and a docking station to which the dust collecting container is removably connected, wherein the docking station comprises: an inputter configured to receive an input from a user, a suction device configured to move air from the dust collecting container into the docking station to supply a suction airflow into the dust collecting container, a suction flow path along which the air moves inside the docking station, a collector configured to collect foreign substances that are moved together with the air, a flow path control device configured to open or close the suction flow path, and at least one processor configured to: control the flow path control device to open the suction flow path based on a connection of the dust collecting container to the docking station and an input of an operation command through the inputter. 
8.	Morin fails to teach the at least one processor configured to control the flow path control device to move the position of the plate of the flow path device to close the suction flow path based on a predetermined waiting time elapsing after the suction device stops operating. 
9.	Thus, the prior art of record does not fairly teach or suggest a cleaning device as in the context of claim 1.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714